COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                   ORDER DENYING EMERGENCY TEMPORARY RELIEF

Appellate case name:        Renee Jefferson-Smith v. City of Houston, Texas and Harris
                            County, Texas

Appellate case number:      01-19-00903-CV

Trial court case number:    2019-81187

Trial court:                270th District Court of Harris County

        Appellant’s emergency motion for temporary orders is denied. See TEX. R. APP. P.
29.3.


        It is so ORDERED.


Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: __November 22, 2019____